         Case 3:20-cv-00165-HZ     Document 31    Filed 09/17/20   Page 1 of 23




SCOTT A. KRONLAND (Lead Counsel, pro hac vice)
EILEEN B. GOLDSMITH (pro hac vice)
ALTSHULER BERZON LLP
177 Post Street, Suite 300
San Francisco, CA 94108
Telephone: (415) 421-7151
Facsimile: (415) 362-8064
E-mail: skronland@altber.com
        egoldsmith@altber.com

JAMES S. COON, OSB No. 771450 (Local Counsel)
THOMAS, COON, NEWTON & FROST
820 SW Second Ave., Suite 200
Portland, OR 97204
Telephone: (503) 228-5222
Facsimile: (503) 273-9175
E-mail: jcoon@tcnf.legal

Attorneys for Defendant SEIU Local 503, OPEU




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF OREGON
                              PORTLAND DIVISION

 CHRISTOPHER ZIELINSKI,                          Case No. 3:20-CV-00165-HZ

                  Plaintiff,
         v.                                      DEFENDANT SEIU LOCAL 503,
                                                 OPEU’S NOTICE OF SUBSEQUENT
 SERVICE EMPLOYEES                               AUTHORITY IN SUPPORT OF
 INTERNATIONAL UNION LOCAL 503;                  MOTION TO DISMISS (Dkt. 16)
 and KATY COBA, in her official capacity as
 director of the Oregon Department of
 Administrative Services,

               Defendants.
________________________________________




Page 1              OREGON PUBLIC EMPLOYEES UNION, SEIU LOCAL 503’S
                          NOTICE OF SUPPLEMENTAL AUTHORITY
          Case 3:20-cv-00165-HZ        Document 31       Filed 09/17/20      Page 2 of 23




         Defendant SEIU Local 503, Oregon Public Employees Union (“OPEU”) hereby advises

the Court of the Ninth Circuit’s opinion in Belgau v. Inslee, Case No. 19-35137 (9th Cir. Sep. 16,

2020). A copy of the opinion is attached hereto as Exhibit 1.

         In Belgau, a plaintiff union member alleged a claim under 42 U.S.C. §1983 that her union

dues deduction authorization violated her First Amendment rights. The Ninth Circuit held that

the defendant union was not a state actor for purposes of §1983. Slip Op. at 9-14. OPEU has

raised the same defense here in its motion (Dkt. 16 at 13-15) and its reply brief (Dkt. 26 at 5-7).

The Ninth Circuit also held that deduction of union dues pursuant to an employee’s dues

deduction authorization does not violate the First Amendment. Slip Op. at 16-20. OPEU has

raised the same defense here (Dkt. 26 at 2-3).




DATED: September 17, 2020                     Respectfully submitted,

                                      By:     /s/Eileen B. Goldsmith

                                              Scott Kronland (pro hac vice)
                                              Eileen B. Goldsmith (pro hac vice)
                                              Altshuler Berzon LLP

                                              James S. Coon
                                              Thomas, Coon, Newton & Frost

                                              Attorneys for Defendant Service Employees
                                              International Union Local 503, Oregon Public
                                              Employees Union




Page 2                 OREGON PUBLIC EMPLOYEES UNION, SEIU LOCAL 503’S
                             NOTICE OF SUPPLEMENTAL AUTHORITY
Case 3:20-cv-00165-HZ   Document 31   Filed 09/17/20   Page 3 of 23
Case 3:20-cv-00165-HZ Document 31 Filed 09/17/20 Page 4 of 23
Case: 19-35137, 09/16/2020, ID: 11825619, DktEntry: 74-1, Page 1 of 20




                         FOR PUBLICATION

           UNITED STATES COURT OF APPEALS
                FOR THE NINTH CIRCUIT

         MELISSA BELGAU; DONNA BYBEE;            No. 19-35137
         MICHAEL STONE; RICHARD
         OSTRANDER; MIRIAM TORRESPL;                D.C. No.
         KATHERINE NEWMAN; GARY HONC,            3:18-cv-05620-
                      Plaintiffs-Appellants,          RJB

                          v.
                                                   OPINION
         JAY ROBERT INSLEE, in His Official
         Capacity as Governor of the State of
         Washington; DAVID SCHUMACHER,
         in His Official Capacity as Director
         of the Washington Office of
         Financial Management; JOHN
         WEISMAN, in His Official Capacity
         as Director of the Washington
         Department of Health; CHERYL
         STRANGE, in Her Official Capacity
         as Director of the Washington
         Department of Social Health and
         Services; ROGER MILLAR, in His
         Official Capacity as Director of the
         Washington Department of
         Transportation; JOEL SACKS, in His
         Official Capacity as Dir. of
         Washington Department of Labor
         and Industries; WASHINGTON
         FEDERATION OF STATE EMPLOYEES,
         (AFSCME, Council 28),
                         Defendants-Appellees.
Case 3:20-cv-00165-HZ Document 31 Filed 09/17/20 Page 5 of 23
Case: 19-35137, 09/16/2020, ID: 11825619, DktEntry: 74-1, Page 2 of 20




         2                       BELGAU V. INSLEE

                    Appeal from the United States District Court
                      for the Western District of Washington
                     Robert J. Bryan, District Judge, Presiding

                    Argued and Submitted December 10, 2019
                              Seattle, Washington

                             Filed September 16, 2020

              Before: M. Margaret McKeown and Morgan Christen,
             Circuit Judges, and M. Douglas Harpool, * District Judge.

                           Opinion by Judge McKeown


                                   SUMMARY **


                                    Civil Rights

             The panel affirmed the district court’s dismissal of a
         putative class action brought pursuant to 42 U.S.C. § 1983
         alleging that deduction of union dues from plaintiffs’
         paychecks violated the First Amendment.

            Plaintiffs are public employees who signed membership
         agreements authorizing Washington state to deduct union
         dues from their paychecks and transmit them to the
         Washington Federation of State Employees, AFSCME

               *
               The Honorable M. Douglas Harpool, United States District Judge
         for the Western District of Missouri, sitting by designation.
               **
                This summary constitutes no part of the opinion of the court. It
         has been prepared by court staff for the convenience of the reader.
Case 3:20-cv-00165-HZ Document 31 Filed 09/17/20 Page 6 of 23
Case: 19-35137, 09/16/2020, ID: 11825619, DktEntry: 74-1, Page 3 of 20




                              BELGAU V. INSLEE                       3

         Council 28 (“WFSE”). They had the option of declining
         union membership and paying fair-share representation (or
         agency) fees. After the decision in Janus v. American
         Federation of State, County, and Municipal Employees,
         Council 31, 138 S. Ct. 2448 (2018), which held that
         compelling nonmembers to subsidize union speech is
         offensive to the First Amendment, employees notified
         WFSE that they no longer wanted to be union members or
         pay dues. Per this request, WFSE terminated employees’
         union memberships. However, pursuant to the terms of
         revised membership agreements, Washington continued to
         deduct union dues from employees’ wages until an
         irrevocable one-year term expired.

             The panel held that plaintiffs’ claims against WFSE
         failed under § 1983 for lack of state action. The panel held
         that neither Washington’s role in the alleged
         unconstitutional conduct nor its relationship with WFSE
         justified characterizing WFSE as a state actor. At bottom,
         Washington’s role was to enforce a private agreement. See
         Roberts v. AT&T Mobility LLC, 877 F.3d 833, 844 (9th Cir.
         2017) (“there is no state action simply because the state
         enforces [a] private agreement”). Because the private dues
         agreements did not trigger state action and independent
         constitutional scrutiny, the district court properly dismissed
         the claims against WFSE.

              Addressing whether the claims for prospective relief
         against Washington were moot, the panel held that the
         claims fell within the “capable of repetition yet evading
         review” mootness exception. The panel held that the
         challenged action, continued payroll deduction of union dues
         after an employee objects to union membership, capped at a
         period of one year, was too short for judicial review to run
         its course.
Case 3:20-cv-00165-HZ Document 31 Filed 09/17/20 Page 7 of 23
Case: 19-35137, 09/16/2020, ID: 11825619, DktEntry: 74-1, Page 4 of 20




         4                   BELGAU V. INSLEE

             The panel held that the First Amendment claim for
         prospective relief against Washington failed because
         employees affirmatively consented to the deduction of union
         dues. The panel rejected employees’ argument that the
         Supreme Court’s decision in Janus voided the commitment
         they made and now required the state to insist on strict
         constitutional waivers with respect to deduction of union
         dues. The panel held that Janus did not extend a First
         Amendment right to avoid paying union dues, and in no way
         created a new First Amendment waiver requirement for
         union members before dues are deducted pursuant to a
         voluntary agreement. The panel held that neither state law
         nor the collective bargaining agreement compelled
         involuntary dues deduction and neither violated the First
         Amendment. The panel concluded that in the face of
         plaintiffs’ voluntary agreement to pay union dues and in the
         absence of any legitimate claim of compulsion, the district
         court appropriately dismissed the First Amendment claim
         against Washington.


                                COUNSEL

         James G. Abernathy (argued), Olympia, Washington, for
         Plaintiffs-Appellants.

         Matthew J. Murray (argued), Scott A. Kronland, and P.
         Casey Pitts, Altshuler Berzon LLP, San Francisco,
         California; Edward E. Younglove III, Younglove & Coker
         PLLC, Olympia, Washington; for Defendant-Appellee
         Washington Federation of State Employees, (AFSCME,
         Council 28).

         Alicia Orlena Young (argued), Senior Counsel; Kelly M.
         Woodward, Attorney; Robert W. Ferguson, Attorney
Case 3:20-cv-00165-HZ Document 31 Filed 09/17/20 Page 8 of 23
Case: 19-35137, 09/16/2020, ID: 11825619, DktEntry: 74-1, Page 5 of 20




                              BELGAU V. INSLEE                      5

         General; Office of the Attorney General, Olympia,
         Washington; for Defendants-Appellees Jay Robert Inslee,
         David Schumacher, John Weisman, Cheryl Strange, Roger
         Millar, and Joel Sacks.


                                 OPINION

         McKEOWN, Circuit Judge:

             The Supreme Court’s decision in Janus v. American
         Federation of State, County, and Municipal Employees,
         Council 31 was a gamechanger in the world of unions and
         public employment. 138 S. Ct. 2448 (2018). In Janus the
         Court concluded that compelling nonmembers to subsidize
         union speech is offensive to the First Amendment. Public
         employers stopped automatically deducting representation
         fees from nonmembers.

             But the world did not change for Belgau and others who
         affirmatively signed up to be union members. Janus
         repudiated agency fees imposed on nonmembers, not union
         dues collected from members, and left intact “labor-relations
         systems exactly as they are.” Id. at 2485 n.27. Belgau and
         fellow union-member employees claim that, despite their
         agreement to the contrary, deduction of union dues violated
         the First Amendment. Their claim against the union fails
         under 42 U.S.C. § 1983 for lack of state action, a threshold
         requirement. Their First Amendment claim for prospective
         relief against Washington state also fails because Employees
         affirmatively consented to deduction of union dues. Neither
         state law nor the collective bargaining agreement compels
         involuntary dues deduction and neither violates the First
         Amendment. We affirm the district court’s dismissal of the
         case.
Case 3:20-cv-00165-HZ Document 31 Filed 09/17/20 Page 9 of 23
Case: 19-35137, 09/16/2020, ID: 11825619, DktEntry: 74-1, Page 6 of 20




         6                    BELGAU V. INSLEE

                              BACKGROUND

             The putative class action plaintiffs Melissa Belgau,
         Michael Stone, Richard Ostrander, Miriam Torres,
         Katherine Newman, Donna Bybee, and Gary Honc
         (collectively, “Employees”) work for Washington state and
         belong to a bargaining unit that is exclusively represented by
         the Washington Federation of State Employees, AFSCME
         Council 28 (“WFSE”).          See RCW 41.80.080(2)–(3).
         Washington employees are not required to join a union to get
         or keep their jobs, though around 35,000 of the 40,000
         employees in the bargaining unit are WFSE members. See
         RCW 41.80.050.

             Employees became union members within three months
         of starting work. They signed membership agreements
         authorizing their employer, Washington state, to deduct
         union dues from their bi-weekly paychecks and transmit
         them to WFSE.

             At the time Employees signed the membership cards,
         union dues were between 1.37% and 1.5% of base wages.
         They had the option of declining union membership and
         paying fair-share representation (or agency) fees, which
         were approximately 65–79% of union dues. Agency fees
         covered the cost incurred by the union in representing the
         interests of all employees—members and nonmembers
         alike—in the bargaining unit over the terms of employment.
         See Abood v. Detroit Bd. of Educ., 431 U.S. 209, 232, 235
         (1977), overruled by Janus, 138 S. Ct. 2448. The monies
         could not be used for First Amendment activities that were
         “not germane to [the union’s] duties as collective-bargaining
         representative.” Id. at 235.

           Joining the union conferred rights and benefits.
         Employees could vote on the ratification of collective
Case 3:20-cv-00165-HZ Document 31 Filed 09/17/20 Page 10 of 23
Case: 19-35137, 09/16/2020, ID: 11825619, DktEntry: 74-1, Page 7 of 20




                                 BELGAU V. INSLEE                              7

         bargaining agreements, vote or run in WFSE officer
         elections, serve on bargaining committees, and otherwise
         participate in WFSE’s internal affairs. Employees also
         enjoyed members-only benefits, including discounts on
         goods and services, access to scholarship programs, and the
         ability to apply for disaster/hardship relief grants.

             Based on the authorization in the membership
         agreements, Washington deducted union dues from
         Employees’ paychecks. Article 40 of the 2017–2019
         collective bargaining agreement (“CBA”) between
         Washington and WFSE required Washington to deduct “the
         membership dues from the salary of employees who request
         such deduction . . . on a Union payroll deduction
         authorization card,” and to “honor the terms and conditions”
         of these membership cards. Washington law also directed
         Washington to collect the dues on behalf of WFSE from
         union members who authorized the deduction. See RCW
         41.80.100(3)(a). 1

             In 2017, WFSE circulated a revised membership
         agreement. The revised card, a single-page document,
         headlined: “Yes!” the signatory “want[s] to be a union
         member.” A series of voluntary authorizations followed.
         The signatory “voluntarily authorize[ed]” and “direct[ed]”
         Washington to deduct union dues and remit them to WFSE.
         The signatory agreed that the “voluntary authorization” will
         be “irrevocable for a period of one year.” The signatory
         reiterated and confirmed these voluntary authorizations

              1
                Citations are to the section numbers in effect at the time of the
         deductions. The current version of RCW 41.80.100, which became
         effective on July 28, 2019, removes the authority for collecting
         representation fees but leaves intact the language about collecting
         membership dues. See Washington Laws of 2019, ch. 230 §§ 15, 18.
Case 3:20-cv-00165-HZ Document 31 Filed 09/17/20 Page 11 of 23
Case: 19-35137, 09/16/2020, ID: 11825619, DktEntry: 74-1, Page 8 of 20




         8                   BELGAU V. INSLEE

         above the signature line. Employees were not required to
         sign the revised cards to keep their jobs or remain as WFSE
         members. Employees signed the revised cards.

             After the Supreme Court decided Janus in June 2018,
         Washington and WFSE promptly amended the operative
         2017–2019 CBA. These July 2018 and August 2018 Memos
         of Understanding removed Washington’s authority to deduct
         an “agency shop fee, non-association fee, or representation
         fee” from nonmember paychecks. However, the updated
         provision did not change Washington’s obligation to collect
         “membership dues” from those who authorized the
         deduction and to “honor the terms and conditions of each
         employee’s signed membership cards.”

             After the Janus decision, Employees notified WFSE that
         they no longer wanted to be union members or pay dues. Per
         this request, WFSE terminated Employees’ union
         memberships. However, pursuant to the terms of the revised
         membership agreements, Washington continued to deduct
         union dues from Employees’ wages until the irrevocable
         one-year terms expired. The dues were last collected from
         Employees when the one-year terms expired in April 2019.

             In August 2018, Employees filed a putative class action
         against the state defendants—Washington State Governor
         Jay Inslee, and state agency directors and secretaries David
         Schumacher, John Weisman, Cheryl Strange, Roger Millar,
         and Joel Sacks (collectively, “Washington”)—and WFSE
         alleging that the dues deductions violated their First
         Amendment rights and unjustly enriched WFSE.
         Employees sought injunctive relief against Washington from
         continued payroll deduction of union dues, and
         compensatory damages and other relief against WFSE for
         union dues paid thus far. The district court granted summary
         judgment for Washington and WFSE and dismissed the case.
Case 3:20-cv-00165-HZ Document 31 Filed 09/17/20 Page 12 of 23
Case: 19-35137, 09/16/2020, ID: 11825619, DktEntry: 74-1, Page 9 of 20




                              BELGAU V. INSLEE                       9

                                 ANALYSIS

         I. THE § 1983 CLAIM AGAINST         THE   UNION FAILS    FOR
            LACK OF STATE ACTION

             The gist of Employees’ claim against the union is that it
         acted in concert with the state by authorizing deductions
         without proper consent in violation of the First Amendment.
         The fallacy of this approach is that it assumes state action
         sufficient to invoke a constitutional analysis. To establish a
         claim under 42 U.S.C. § 1983, Employees must show that
         WFSE deprived them of a right secured by the Constitution
         and acted “under color of state law.” Collins v. Womancare,
         878 F.2d 1145, 1147 (9th Cir. 1989). The Supreme Court
         has long held that “merely private conduct, however
         discriminatory or wrongful,” falls outside the purview of the
         Fourteenth Amendment. Blum v. Yaretsky, 457 U.S. 991,
         1002 (1982) (citation omitted).

              The state action inquiry boils down to this: is the
         challenged conduct that caused the alleged constitutional
         deprivation “fairly attributable” to the state? Naoko Ohno v.
         Yuko Yasuma, 723 F.3d 984, 993 (9th Cir. 2013); see Blum,
         457 U.S. at 1004 (“constitutional standards are invoked only
         when it can be said that the State is responsible for the
         specific conduct of which the plaintiff complains”); Flagg
         Bros., Inc. v. Brooks, 436 U.S. 149, 156 (1978) (the
         challenged unconstitutional conduct must be “properly
         attributable to the State”). The answer here is simple: no.

             We employ a two-prong inquiry to analyze whether
         Washington’s “involvement in private action is itself
         sufficient in character and impact that the government fairly
         can be viewed as responsible for the harm of which plaintiff
         complains.” Ohno, 723 F.3d at 994; see Lugar v.
         Edmondson Oil Co., 457 U.S. 922, 937 (1982) (two-prong
Case 3:20-cv-00165-HZ Document 31 Filed 09/17/20 Page 13 of 23
Case: 19-35137, 09/16/2020, ID: 11825619, DktEntry: 74-1, Page 10 of 20




         10                    BELGAU V. INSLEE

         test). The first prong—“whether the claimed constitutional
         deprivation resulted from ‘the exercise of some right or
         privilege created by the State or by a rule of conduct imposed
         by the state or by a person for whom the State is
         responsible’”—is not met here. Ohno, 723 F.33d at 994
         (quoting Lugar, 457 U.S. at 937). It is important to unpack
         the essence of Employees’ constitutional challenge: they do
         not generally contest the state’s authority to deduct dues
         according to a private agreement. Rather, the claimed
         constitutional harm is that the agreements were signed
         without a constitutional waiver of rights. Thus, the “source
         of the alleged constitutional harm” is not a state statute or
         policy but the particular private agreement between the
         union and Employees. Id.

              Nor can Employees prevail at the second step—“whether
         the party charged with the deprivation could be described in
         all fairness as a state actor.” Id. As a private party, the union
         is generally not bound by the First Amendment, see United
         Steelworker of Am. v. Sadlowski, 457 U.S. 102, 121 n.16
         (1982), unless it has acted “in concert” with the state “in
         effecting a particular deprivation of constitutional right,”
         Tsao v. Desert Palace, Inc., 698 F.3d 1128, 1140 (9th Cir.
         2012) (citations omitted). A joint action between a state and
         a private party may be found in two scenarios: the
         government either (1) “affirms, authorizes, encourages, or
         facilitates unconstitutional conduct through its involvement
         with a private party,” or (2) “otherwise has so far insinuated
         itself into a position of interdependence with the non-
         governmental party,” that it is “recognized as a joint
Case 3:20-cv-00165-HZ Document 31 Filed 09/17/20 Page 14 of 23
Case: 19-35137, 09/16/2020, ID: 11825619, DktEntry: 74-1, Page 11 of 20




                               BELGAU V. INSLEE                         11

         participant in the challenged activity.” Ohno, 723 F.33d
         at 996. Neither exists here. 2

             No Coercion or Oversight. The state’s role here was to
         permit the private choice of the parties, a role that is neither
         significant nor coercive. See Am. Mfrs. Mut. Ins. Co. v.
         Sullivan, 526 U.S. 40, 54 (1999) (requiring “significant
         assistance”); Lugar, 457 U.S. at 937 (requiring “significant
         aid”). The private party cannot be treated like a state actor
         where the government’s involvement was only to provide
         “mere approval or acquiescence,” “subtle encouragement,”
         or “permission of a private choice.” See Sullivan, 526 U.S.
         at 52–54.

             WFSE and Employees entered into bargained-for
         agreements without any direction, participation, or oversight
         by Washington. “The decision” to deduct dues from
         Employees’ payrolls was “made by concededly private
         parties,” and depended on “judgments made by private
         parties without standards established by the State.” Id. at 52
         (citation omitted); see Pinhas v. Summit Health, Ltd.,
         894 F.2d 1024, 1034 (9th Cir. 1989) (“Only private actors
         were responsible for the [challenged] decision” where “the
         decision ultimately turned on the judgments made by private
         parties according to professional standards that are not
         established by the State.” (quotation marks and citation
         omitted)). Therefore, when Employees “signed” the
         membership cards that authorized the dues deductions, they
         “did not do so because of any state action.” Duffield v.
         Robertson Stephens & Co., 144 F.3d 1182, 1201 (9th Cir.

             2
               Nor does WFSE qualify as a state actor under other tests the
         Supreme Court has articulated—the public function, the state
         compulsion, and the governmental nexus tests. See Desert Palace,
         398 F.3d at 1140.
Case 3:20-cv-00165-HZ Document 31 Filed 09/17/20 Page 15 of 23
Case: 19-35137, 09/16/2020, ID: 11825619, DktEntry: 74-1, Page 12 of 20




         12                   BELGAU V. INSLEE

         1998), overruled on other grounds by E.E.O.C. v. Luce,
         Forward, Hamilton & Scripps, 345 F.3d 742 (9th Cir. 2003);
         see Canlis v. San Joaquin Sheriff’s Posse Comitatus,
         641 F.2d 711, 717 (9th Cir. 1981) (“purely private”
         decisions, “exclusively from within the organization itself,”
         do not make WFSE a state actor).

             Although Washington was required to enforce the
         membership agreement by state law, it had no say in shaping
         the terms of that agreement. The state “cannot be said to
         provide ‘significant assistance’ to the underlying acts that
         [Employees] contends constituted the core violation of its
         First Amendment rights” if the “law requires” Washington
         to enforce the decisions of others “without inquiry into the
         merits” of the agreement. Ohno, 723 F.3d at 996–97.
         Washington’s “mandatory indifference to the underlying
         merits” of the authorization “refutes any characterization” of
         WFSE as a joint actor with Washington. Id. at 997.

             Ministerial Processing. At best, Washington’s role in
         the allegedly unconstitutional conduct was ministerial
         processing of payroll deductions pursuant to Employees’
         authorizations.      But providing a “machinery” for
         implementing the private agreement by performing an
         administrative task does not render Washington and WFSE
         joint actors. Sullivan, 526 U.S. at 54. Much more is
         required; the state must have “so significantly encourage[d]
         the private activity as to make the State responsible for” the
         allegedly unconstitutional conduct. Id. at 53.

             No Symbiotic Relationship. Nor did Washington
         “insinuate[] itself into a position of interdependence with”
         WFSE. Ohno, 723 F.3d at 996 (citation omitted). A merely
         contractual relationship between the government and the
         non-governmental party does not support joint action; there
         must be a “symbiotic relationship” of mutual benefit and
Case 3:20-cv-00165-HZ Document 31 Filed 09/17/20 Page 16 of 23
Case: 19-35137, 09/16/2020, ID: 11825619, DktEntry: 74-1, Page 13 of 20




                              BELGAU V. INSLEE                       13

         “substantial degree of cooperative action.” Sawyer v.
         Johansen, 103 F.3d 140, 140 (9th Cir. 1996); Collins,
         878 F.2d at 1154. Thus, no significant interdependence
         exists unless the “government in any meaningful way
         accepts benefits derived from the allegedly unconstitutional
         actions.” See Ohno, 723 F.3d at 997. Here Washington
         received no benefits as a passthrough for the dues collection.
         The state remitted the total amount to WFSE and kept
         nothing for itself. Far from acting in concert, the parties
         opposed one another at the collective bargaining table. See
         Nat’l Collegiate Athletic Ass’n v. Tarkanian, 488 U.S. 179,
         196 (1988) (where the private actor “acted much more like
         adversaries than like partners,” the private actor is “properly
         viewed as . . . at odds with the State”). Because neither
         Washington’s role in the alleged unconstitutional conduct
         nor its relationship with WFSE justify characterizing WFSE
         as a state actor, Employees cannot establish the threshold
         state action requirement.

             We are not persuaded by Employees’ attempt to avoid
         the state action analysis by framing their grievances as a
         direct challenge to government action. This approach does
         not square with their theory of allegedly insufficient consent
         for dues deduction, rather than a challenge to the law or the
         CBA. As we have observed, “[i]f every private right were
         transformed into a governmental action just by raising a
         direct constitutional challenge, the distinction between
         private and governmental action would be obliterated.”
         Roberts v. AT&T Mobility LLC, 877 F.3d 833, 839 (9th Cir.
         2017) (citation omitted).

             Neither are we swayed by Employees’ attempt to fill the
         state-action gap by equating authorized dues deduction with
         compelled agency fees. The actual claim is aimed at
         deduction of dues without a constitutional waiver, not a
Case 3:20-cv-00165-HZ Document 31 Filed 09/17/20 Page 17 of 23
Case: 19-35137, 09/16/2020, ID: 11825619, DktEntry: 74-1, Page 14 of 20




         14                       BELGAU V. INSLEE

         deduction of agency fees, which did not occur. 3 See Blum,
         457 U.S. at 1004 (state action analysis is aimed at “the
         specific conduct of which the plaintiff complains” (emphasis
         added)).

             At bottom, Washington’s role was to enforce a private
         agreement. See Roberts, 877 F.3d at 844 (“there is no state
         action simply because the state enforces [a] private
         agreement”). Because the private dues agreements do not
         trigger state action and independent constitutional scrutiny,
         the district court properly dismissed the claims against
         WFSE. 4

         II. EMPLOYEES HAVE NO FIRST AMENDMENT CLAIM
             AGAINST THE STATE

              A. MOOTNESS

             Employees’ sole remaining claim against Washington is
         for an injunction prohibiting the continued deduction of dues
         despite signed deduction authorizations. When Employees
         filed the complaint, Washington was still deducting union
         dues from their payrolls; however, the deductions ceased
         when the one-year payment commitment periods expired. A
         live dispute “must be extant at all stages of review, not
         merely at the time the complaint is filed.” Preiser v.

              3
               Our conclusion that state action is absent in the deduction and the
         transfer of union dues does not implicate the Seventh Circuit’s analysis
         on the collection of agency fees. See Janus v. Am. Federation of State,
         Cty. and Municipal Employees, Council 31, 942 F.3d 352, 361 (7th Cir.
         2019) (“Janus II”).
              4
                The district court also properly dismissed the unjust enrichment
         claim against the union in light of the contractual agreement between the
         parties. See Young v. Young, 164 Wash. 2d 477, 484–85 (2008).
Case 3:20-cv-00165-HZ Document 31 Filed 09/17/20 Page 18 of 23
Case: 19-35137, 09/16/2020, ID: 11825619, DktEntry: 74-1, Page 15 of 20




                              BELGAU V. INSLEE                       15

         Newkirk, 422 U.S. 395, 401 (1975) (citations omitted).
         Thus, any prospective injunction would not provide relief for
         Employees’ mooted claim. See Ruiz v. City of Santa Maria,
         160 F.3d 543, 549 (9th Cir. 1998) (“Claims for injunctive
         relief become moot when the challenged activity ceases” and
         “the alleged violations could not reasonably be expected to
         recur” (citation omitted)). But we are not deprived of
         jurisdiction because the claim falls within an exception to
         mootness.

             In the class action context, a “controversy may exist . . .
         between a named defendant and a member of the class
         represented by the named plaintiff, even though the claim of
         the named plaintiff has become moot.” Sosna v. Iowa,
         419 U.S. 393, 402 (1975). The Court extended this principle
         to situations where, as here, the district court has not ruled
         on class certification. See Gerstein v. Pugh, 420 U.S. 103,
         110 n.11 (1975). A claim qualifies for this “limited”
         exception if “the pace of litigation and the inherently
         transitory nature of the claims at issue conspire to make
         [mootness] requirement difficult to fulfill.” United States v.
         Sanchez-Gomez, 138 S. Ct. 1532, 1539 (2018).

             Such an inherently transitory, pre-certification class-
         action claim falls within the “capable of repetition yet
         evading review” mootness exception if (1) “the duration of
         the challenged action is ‘too short’ to allow full litigation
         before it ceases,” Johnson v. Rancho Santiago Cmty Coll.
         Dist., 623 F.3d 1011, 1019 (9th Cir. 2010), and (2) there is a
         reasonable expectation that the named plaintiffs could
         themselves “suffer repeated harm” or “‘it is certain that other
         persons similarly situated’ will have the same complaint,”
         Pitts v. Terrible Herbst, Inc., 653 F.3d 1081, 1089–90 (9th
         Cir. 2011) (quoting Gerstein, 420 U.S. at 110 n.11).
         Employees’ claim satisfies both conditions.
Case 3:20-cv-00165-HZ Document 31 Filed 09/17/20 Page 19 of 23
Case: 19-35137, 09/16/2020, ID: 11825619, DktEntry: 74-1, Page 16 of 20




         16                    BELGAU V. INSLEE

            The challenged action—continued payroll deduction of
         union dues after an employee objects to union
         membership—is capped at a period of one year, which is too
         short for the judicial review to “run its course.” See Johnson,
         623 F.3d at 1019 (three years is “too short”). Because
         Washington continued to deduct union dues until the one-
         year terms expired, other persons similarly situated could be
         subjected to the same conduct. For these reasons, we
         exercise jurisdiction over Employees’ claim against
         Washington.

              B. THE FIRST AMENDMENT

             Employees do not claim that joining a union was a
         condition of their job; they chose to join WFSE. Employees
         do not offer a serious argument that they were coerced to
         sign the membership cards; they voluntarily authorized
         union dues to be deducted from their payrolls. Employees
         do not argue they were later required to sign the revised
         union cards; they signed those documents and made the
         commitment to pay dues for one year. These facts speak to
         a contractual obligation, not a First Amendment violation.
         Employees instead argue that the Court’s decision in Janus
         voided the commitment they made and now requires the
         state to insist on strict constitutional waivers with respect to
         deduction of union dues. This argument ignores the facts
         and misreads Janus.

             The First Amendment does not support Employees’ right
         to renege on their promise to join and support the union.
         This promise was made in the context of a contractual
         relationship between the union and its employees. When
         “legal obligations . . . are self-imposed,” state law, not the
         First Amendment, normally governs. See Cohen v. Cowles
         Media Co., 501 U.S. 663, 671 (1991); Erie Telecomms., Inc.
         v. City of Erie, Pa., 853 F.2d 1084, 1989–90 (3d Cir. 1988)
Case 3:20-cv-00165-HZ Document 31 Filed 09/17/20 Page 20 of 23
Case: 19-35137, 09/16/2020, ID: 11825619, DktEntry: 74-1, Page 17 of 20




                              BELGAU V. INSLEE                     17

         (distinguishing a First Amendment challenge from a claim
         to enforce “contractual obligations under the franchise and
         access agreements”). Nor does the First Amendment
         provide a right to “disregard promises that would otherwise
         be enforced under state law.” Cohen, 501 U.S. at 671; cf.
         Dietemann v. Time, Inc., 449 F.2d 245, 249 (9th Cir. 1971)
         (“The First Amendment is not a license to trespass, to steal,
         or to intrude by electronic means into the precincts of
         another’s home or office.”).

             Janus did not alter these basic tenets of the First
         Amendment. The dangers of compelled speech animate
         Janus. 138 S. Ct. at 2463–64. The Court underscored that
         the pernicious nature of compelled speech extends to
         “[c]ompelling individuals to mouth support for views they
         find objectionable” by forcing them to subsidize that speech.
         Id. at 2463. For that reason, the Court condemned the
         practice of “automatically deduct[ing]” agency fees from
         nonmembers who were “not asked” and “not required to
         consent before the fees are deducted.” Id. at 2460–61.

             Employees, who are union members, experienced no
         such compulsion. Under Washington law, Employees were
         free to “join” WFSE or “refrain” from participating in union
         activities. See RCW 41.80.050. Washington and WFSE did
         not force Employees to sign the membership cards or retain
         membership status to get or keep their public-sector jobs.
         Employees repeatedly stated that they “voluntarily
         authorize[d]” Washington to deduct union dues from their
         wages, and that the commitment would be “irrevocable for a
         period of one year.” Washington honored the terms and
         conditions of a bargained-for contract by deducting union
         dues only from the payrolls of Employees who gave
         voluntary authorization to do so. See RCW 41.80.100(3)(a).
         No fact supports even a whiff of compulsion.
Case 3:20-cv-00165-HZ Document 31 Filed 09/17/20 Page 21 of 23
Case: 19-35137, 09/16/2020, ID: 11825619, DktEntry: 74-1, Page 18 of 20




         18                   BELGAU V. INSLEE

             That Employees had the option of paying less as agency
         fees pre-Janus, or that Janus made that lesser amount zero
         by invalidating agency fees, does not establish coercion.
         Employees’ choice was not between paying the higher union
         dues or the lesser agency fees. Choosing to pay union dues
         cannot be decoupled from the decision to join a union. The
         membership card Employees signed, titled “Payroll
         Deduction Authorization,” begins with the statement: “Yes!
         I want to be a union member.” This choice to voluntarily
         join a union and the choice to resign from it are contrary to
         compelled speech. See Gallo Cattle Co. v. Cal. Milk
         Advisory Bd., 185 F.3d 969, 975 & n.7 (9th Cir. 1999); see
         also Bauchman for Bauchman v. W. High Sch., 132 F.3d
         542, 557–58 (10th Cir. 1997) (“a choice whether or not to
         sing songs she believe infringed upon” her First Amendment
         right “negates” “coercion or compulsion”); Kidwell v.
         Transp. Commc’ns Int’l Union, 946 F.2d 283, 292–93 (4th
         Cir. 1991) (“Where the employee has a choice of union
         membership and the employee chooses to join, the union
         membership money is not coerced.”). By joining the union
         and receiving the benefits of membership, Employees also
         agreed to bear the financial burden of membership.

             Janus does not address this financial burden of union
         membership. The Court explicitly cabined the reach of
         Janus by explaining that the “[s]tates can keep their labor-
         relations systems exactly as they are—only they cannot force
         nonmembers to subsidize public-sector unions.” 138 S. Ct.
         at 2485 n.27. Nor did Janus recognize members’ right to
         pay nothing to the union. The Court “was not concerned in
         the abstract with the deduction of money from employees’
         paychecks pursuant to an employment contract” nor did it
         give “an unqualified constitutional right to accept the
         benefits of union representation without paying.” Janus II,
         942 F.3d at 357–58. We join the swelling chorus of courts
Case 3:20-cv-00165-HZ Document 31 Filed 09/17/20 Page 22 of 23
Case: 19-35137, 09/16/2020, ID: 11825619, DktEntry: 74-1, Page 19 of 20




                                  BELGAU V. INSLEE                             19

         recognizing that Janus does not extend a First Amendment
         right to avoid paying union dues. 5

             In an effort to circumvent the lack of compulsion,
         Employees define the relevant First Amendment right as the
         freedom not to pay union dues without “consent that amount
         to the waiver of a First Amendment right.” In arguing that
         Janus requires constitutional waivers before union dues are

                5
                  See Mendez v. Cal. Teachers Ass’n, et al., 419 F. Supp. 3d 1182,
         1186 (N.D. Cal. 2020) (“As every court to consider the issue has
         concluded, Janus does not preclude enforcement of union membership
         and dues deduction authorization agreements . . . .”); Allen v. Ohio Civil
         Serv. Emps. Ass’n AFSCME, Local 11, 2020 WL 1322051, at *12 (S.D.
         Ohio Mar. 20, 2020) (noting “the unanimous post-Janus district court
         decisions holding that employees who voluntarily chose to join a union
         . . . cannot renege on their promises to pay union dues”). See, e.g., Fisk
         v. Inslee, 759 F. App’x 632, 633 (9th Cir. 2019); Creed v. Alaska State
         Emps. Ass’n/AFSCME Local 52, 2020 WL 4004794, at *5–10 (D.
         Alaska July 15, 2020); Molina v. Pa. Soc. Serv. Union, 2020 WL
         2306650, at *7–8 (M.D. Pa. May 8, 2020); Durst v. Or. Educ. Ass’n,
         2020 WL 1545484, at *4 (D. Or. Mar. 31, 2020); Bennett v. Am. Fed’n
         of State, Cty., and Mun. Emps., Council 31, AFL-CIO et al., 2020 WL
         1549603, at *3–5 (C.D. Ill. Mar. 30, 2020); Loescher v. Minn. Teamsters
         Pub. & Law Enf’t Emps.’ Union, Local No. 320 and Indep. Sch. Dist.
         No. 831, 2020 WL 912785, at *7 (D. Minn. Feb. 26, 2020); Quirarte v.
         United Domestic Workers AFSCME Local 3930, 2020 WL 619574,
         at *5–6 (S.D. Cal. Feb. 10, 2020); Hendrickson v. AFSCME Council 18,
         2020 WL 365041, at *5–6 (D.N.M. Jan. 22, 2020); Hernandez v.
         AFSCME Cal., 424 F. Supp. 3d 912, 923–24 (E.D. Cal. 2019); Smith v.
         Super Ct., Cty. of Contra Costa, 2018 WL 6072806, at *1 (N.D. Cal.
         Nov. 16, 2019); Oliver v. Serv. Emps. Int’l Union Local 668, 2019 WL
         5964778 (E.D. Pa. Nov. 12, 2019); Anderson v. SEIU, 2019 WL
         4246688, at *2 (D. Or. Sept. 4, 2019); Seager v. United Teachers L.A.,
         2019 WL 3822001, at *2 (C.D. Cal. Aug. 14, 2019); O’Callaghan v.
         Regents of Univ. of Cal., 2019 WL 2635585, at *3 (C.D. Cal. June 10,
         2019); Babb v. Cal. Teachers Ass’n, 378 F. Supp. 3d 857, 877 (C.D. Cal.
         2019); Cooley v. Cal. Statewide Law Enf’t Ass’n, 2019 WL 331170, at *2
         (E.D. Cal. Jan. 25, 2019).
Case 3:20-cv-00165-HZ Document 31 Filed 09/17/20 Page 23 of 23
Case: 19-35137, 09/16/2020, ID: 11825619, DktEntry: 74-1, Page 20 of 20




         20                    BELGAU V. INSLEE

         deducted, Employees seize on a passage requiring any
         waiver of the First Amendment right to be “freely given and
         shown by ‘clear and compelling’ evidence.” Janus, 138
         S. Ct. at 2486. This approach misconstrues Janus. The
         Court considered whether a waiver could be presumed for
         the deduction of agency fees only after concluding that the
         practice of automatically deducting agency fees from
         nonmembers violates the First Amendment. It was in this
         context that the Court mandated that nonmembers “freely,”
         “clearly,” and “affirmatively” waive their First Amendment
         rights before any payment can be taken from them. Id. The
         Court discussed constitutional waiver because it concluded
         that nonmembers’ First Amendment right had been
         infringed, and in no way created a new First Amendment
         waiver requirement for union members before dues are
         deducted pursuant to a voluntary agreement.

             We note that there is an easy remedy for Washington
         public employees who do not want to be part of the union:
         they can decide not to join the union in the first place, or they
         can resign their union membership after joining. Employees
         demonstrated the freedom do so, subject to a limited
         payment commitment period. In the face of their voluntary
         agreement to pay union dues and in the absence of any
         legitimate claim of compulsion, the district court
         appropriately dismissed the First Amendment claim against
         Washington.

              AFFIRMED.
